Case 1:21-cr-00119-SOM_ Document 39

JUDITH A. PHILIPS
Acting United States Attorney
District of Hawaii

MICAH SMITH

Assistant U.S. Attorney

Room 6100, PJKK Federal Building
300 Ala Moana Blvd.

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958

Email: Micah.Smith@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

Filed 09/16/21 Pagelof9 PagelD #: 109

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

SEP 16 2021
|
a erase ane Fin” M ay/

MICHELLE RYNNE, CLERK

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,
Plaintiff,
VS,

MAKOA K.F. WILSON and
JESSICA R. LORRIN,

Defendants.

)
)
)
)
)
)
)
)
)
)
)

 

CR.NO.21- GR21-00119 Seon,
INDICTMENT

 

[18 U.S.C. §§ 2, 922(g)(1), 924(a)(2),
924(c)(1 )(A)G), and 1951; and

21 U.S.C. §§ 841(a)C1)

and 841(b)(1)(A)|

INDICTMENT

The Grand Jury charges:
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page 2of9 PagelD#: 110

General Allegations

1. In the summer of 2020, MAKOA K.F. WILSON and JESSICA R.
LORRIN, the defendants, participated in three firearm-related offenses on the
island of Oahu: an armed robbery of an illegal game room establishment located
on Keaulana Avenue (the “Game Room”) on or about July 15, 2020; a drug
trafficking offense on or about August 18, 2020; and possession of ammunition
after having each sustained a felony conviction on or about August 18, 2020.

2. In connection with each of these firearm-related offenses, MAKOA
K.F. WILSON and JESSICA R. LORRIN, the defendants, made use of a white
General Motors Truck Company Yukon multipurpose vehicle (the “GMC
Yukon”):

a. On or about July 15, 2020, WILSON and LORRIN drove in the
GMC Yukon to the Game Room, which they robbed at gunpoint. After the
robbery, WILSON and LORRIN departed from the Game Room in the GMC
Yukon.

b. On or about August 18, 2020, WILSON and LORRIN
possessed distribution quantities of methamphetamine while driving in the GMC
Yukon. WILSON and LORRIN also possessed a privately made firearm
(commonly referred to as a “ghost gun”) in the GMC Yukon, which was available

to protect them and the illegal drugs in their possession.
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page 3o0f9 PagelID#: 111

c In addition to possessing methamphetamine and a firearm in the
GMC Yukon on or about August 18, 2020, WILSON and LORRIN possessed
ammunition in the GMC Yukon that had been transported across state lines prior to
their possession. It was a federal crime for WILSON and LORRIN to possess this
ammunition because each of them had previously sustained a felony conviction

and were aware of that fact.

Count 1
Hobbs Act Robbery
(18 U.S.C. §§ 1951 and 2)

On or about July 15, 2020, within the District of Hawaii, MAKOA K.F.
WILSON and JESSICA R. LORRIN, the defendants, did knowingly and
intentionally obstruct, delay, and affect, and attempt to obstruct, delay, and affect,
commerce as that term is defined in Title 18, United States Code, Section 1951,
and the movement of articles and commodities in such commerce, by robbery as
that term is defined in Title 18, United States Code, Section 1951(b)(1), in that
WILSON and LORRIN did unlawfully take and obtain personal property, that is,
United States currency and other items, from the persons and in the presence of

employees of the Game Room, against the employees’ will by means of actual and

threatened force, violence, and fear of injury, immediate and future, to the
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page4of9 PageID#: 112

employees’ persons, that is, WILSON committed a robbery of employees of the
Game Room and LORRIN aided and abetted that robbery.

All in violation of Title 18, United States Code, Sections 1951 and 2.

Count 2
Possession of Methamphetamine with Intent to Distribute
(21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A))

On or about August 18, 2020, within the District of Hawaii, MAKOA K.F.
WILSON and JESSICA R. LORRIN, the defendants, did knowingly and
intentionally possess with intent to distribute 50 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(A).

Count 3
Firearm Offense
(18 U.S.C. § 924(c)(1)(A)(i))
On or about August 18, 2020, within the District of Hawaii, MAKOA K.F.
WILSON and JESSICA R. LORRIN, the defendants, did knowingly possess a

firearm, namely, a privately made firearm (commonly referred to as a “ghost gun”)

in furtherance of a drug trafficking crime for which they may be prosecuted in a
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page5of9 PagelD#: 113

court of the United States, that is, the drug trafficking crime alleged in Count 2 of
this Indictment.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Count 4
Possession of Ammunition after Sustaining a Felony Conviction
(18 U.S.C. §§ 922(g)(1) and 924(a)(2))

On or about August 18, 2020, within the District of Hawaii, MAKOA K.F.
WILSON and JESSICA R. LORRIN, the defendants, each having been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
and each knowing that they had been convicted of such a crime, did knowingly
possess ammunition, that is, multiple rounds of 9mm ammunition, with said
ammunition having been shipped and transported in interstate and foreign
commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

First Forfeiture Notice

 

1. The allegations contained in Count 1 of this Indictment are hereby

realleged and incorporated by reference for the purpose of noticing forfeiture
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page6of9 PagelD#: 114

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,
United States Code, Section 2461(c).

2. The United States hereby gives notice that, upon conviction of the
offense in violation of Title 18, United States Code, Section 1951 set forth in
Count 1 of this Indictment, MAKOA K.F. WILSON and JESSICA R. LORRIN,
the defendants, shall forfeit to the United States any and all property, real or
personal, that constitutes or is derived from proceeds traceable to the offense
charged in Count | of this Indictment.

Bi If by any act or omission of the defendant, any of the property subject
to forfeiture described in paragraph 2 herein:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

& has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
@. has been commingled with other property which cannot be

subdivided without difficulty,
the United States of America will be entitled to the forfeiture of substitute property
up to the value of the property described above in paragraph 2, pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 28, United States

Code, Section 2461(c).
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page 7of9 PagelID#: 115

Second Forfeiture Notice

 

be The allegations set forth in Counts 3 and 4 of this Indictment are
hereby realleged and incorporated by reference for the purpose of noticing
forfeiture pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28,
United States Code, Section 2461(c).

Ze The United States hereby gives notice that, upon conviction of the
offenses in violation of Title 18, United States Code, Section 924(c) set forth in
Count 3 of this Indictment and/or the offense in violation of Title 18, United States
Code, Sections 922(g)(1) and 924(a)(2) set forth in Count 4 of this Indictment,
MAKOA K.F. WILSON and JESSICA R. LORRIN, the defendants, shall forfeit to
the United States any firearms and ammunition involved in or used in those
violations of law, including but not limited to the following: (i) the firearm
referred to in Count 3; and (ii) the multiple rounds of 9mm ammunition referred to
in Count 4.

3 If by any act or omission of the defendants, any of the property
subject to forfeiture described in paragraph 2 above:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
eg, has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page 8of9 PagelD #: 116

é has been commingled with other property which cannot be
subdivided without difficulty,
the United States will be entitled to forfeiture of substitute property up to the value
of the property described above in paragraph 2, pursuant to Title 21, United States
Code, Section 853(p), as incorporated by Title 28, United States Code, Section

2461(c).

Third Forfeiture Notice

 

Ts The allegations set forth in Count 2 of this Indictment are hereby
realleged and incorporated by reference for the purpose of noticing forfeiture
pursuant to Title 21, United States Code, Section 853.

2. The United States hereby gives notice that, upon conviction of the
offense in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A) set forth in Count 2 of this Indictment, MAKOA K.F. WILSON and
JESSICA R. LORRIN, the defendants, shall forfeit to the United States any and all
property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of the offense charged in Count 2 of this Indictment, and
any and all property used, or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, the offense charged in Count 2 of this

Indictment.
\

  

CZ

Case 1:21-cr-00119-SOM Document 39 Filed 09/16/21 Page9of9 PagelD#: 117

3, If by any act or omission of the defendants, any of the property
subject to forfeiture described in paragraph 2 herein:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
cs has been placed beyond the jurisdiction of the court; or
d. has been commingled with other property which cannot be
subdivided without difficulty,
the United States of America will be entitled to forfeiture of substitute property up
to the value of the property described above in paragraph 2, pursuant to Title 21,
United States Code, Section 853(p).
DATED: September [6 , 2021, at Honolulu, Hawaii.
A TRUE BILL

/s/ Foreperson
FOREPERSON, GRAND JURY

 

ODITH A. PHILIPS
Acting United States Attorney
District of Hawaii

-

— Oe
MICAH SMITH
Assistant U.S. Attorney

 

United States v. Makoa K.F. Wilson and Jessica R. Lorrin
Indictment

CeNo. CIR21-00119 SO!
9

a
